Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 05/05/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 12 & 18, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 12 & 18 that includes: 
Claim 1:
…
“
receive a selection of one or more tests to be administered to a ML model under test, wherein the one or more tests include at least one of a generative patches test, a generative perturbations test and a counterfeit data test; access a source database that stores training data with data samples that are used for training the ML model under test; provide at least a subset of the data samples from the source database to one or more of a plurality of testing ML models that correspond to the selected one or more tests; obtain modified data samples from the one or more testing ML models that correspond to the selected one or more tests, wherein the modified data samples are produced by the one or more testing ML models from the subset of data samples; execute each of the selected one or more tests on the ML model under test using the modified data samples; and generate a report that includes results of the selected one or more tests, the results conveying a successful test or an unsuccessful test for each of the selected one or more tests, wherein the successful test pertains to the ML model 33D20-146-04054-00-USPATENT APPLICATION under test producing accurate results and the unsuccessful test pertains to the ML model under test producing inaccurate results.
”
Claim 12:
…
“
training a plurality of testing machine learning (ML) models to produce corresponding modified data samples from a source database that stores training data with data samples that are used for training a ML model under test, the plurality of testing ML models corresponding to a plurality of tests to be administered to the ML Model under test;  36D20-146-04054-00-USPATENT APPLICATION receiving a selection of one or more of the plurality of tests to be administered to the ML model under test; providing at least a subset of the data samples from the source database to one or more of the plurality of testing ML models that correspond to the selected one or more tests; executing the selected one or more tests on the ML model under test using modified data samples that are obtained by providing the subset of the data samples to the one or more testing ML models that correspond to the selected one or more tests; and generating a model report with results of the selected one or more tests administered to the ML model under test, the results including indications for successful test results wherein the ML model under test produces accurate results and unsuccessful test results wherein the ML model under test produces inaccurate results.
”
Claim 18:
…
“
receive a selection of one or more tests to be administered to a ML model under test, wherein the one or more tests include at least one of a generative patches test, a generative perturbations test and a counterfeit data test; access a source database that stores training data with data samples that are used for training the ML model under test; provide at least a subset of the data samples from the source database to one or more of a plurality of testing ML models that correspond to the selected one or more tests; obtain modified data samples from the one or more testing ML models that correspond to the selected one or more tests, wherein the modified data samples are produced by the one or more testing ML models from the subset of data samples; execute each of the selected one or more tests on the ML model under test using the modified data samples; and generate a report that includes results of the executed one or more tests, the results conveying a successful test or an unsuccessful test for each of the selected one or more tests, wherein the successful test pertains to the ML model 39D20-146-04054-00-USPATENT APPLICATION under test producing accurate results and the unsuccessful test pertains to the ML model under test producing inaccurate results.
”
Regarding dependent claims 2-11, 13-17 & 19-20 these claims are allowed because of their dependence on independent claims 1, 12 & 18 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661